DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed on 12/17/2020 has been considered.  

Drawings



The drawings filed on 12/17/2020 are accepted.  

Claim Rejections - 35 USC § 102




The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shih et al. (US-2015/0281929 hereinafter, Shih). 
Regarding claim 1, Shih teaches a method of a User Equipment (UE) (Abstract), the method comprising:

establishing a Protocol Data Unit (PDU) session for the non-emergency service to the second PLMN over the second access network.  (Page 2 [0028] and Page 3 [0032] “the dual-SIM device 10 can establish connections to the LTE network 12 and the GSM network 16 concurrently”)
Regarding claim 8, the limitations of claim 8 are rejected as being the same reasons set forth above in claim 1.  See additional structure in Fig. 2 and Page 2 [0029].  
Claims 3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (US-2011/0274012 hereinafter, Jang).
Regarding claim 3, Jang teaches a method of a User Equipment UE (Abstract), the method comprising:
performing registration procedure to a first Public Land Mobile Network (PLMN) (Page 2 [0017] “EUTRA”) over a first access network (Page 1 [0003]) for a first emergency service; (Page 2 [0022] “It is assumed that the mobile station is initially attached (at 202) with the source wireless access network 100 (in other words, the mobile station is in a connected state with the source wireless access network 100” and Fig. 2)
establishing a first Protocol Data Unit (PDU) session for the first emergency service over the first access network; (Pages 2-3 [0024] and Fig. 2 [204])

establishing a second PDU session for the second emergency service over the second access network; (Fig. 2 [212-216] and Page 3 [0027-0033]) and
performing handover of a PDU session procedure from the first access network to the second access network.  (Page 3 [0034])
Regarding claim 9, the limitations of claim 9 are rejected as being the same reasons set forth above in claim 3.  Additional structure memory, processor, etc. can be seen in Fig. 6 [604 & 608].  

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 5-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Dao et al. (US-2019/0254118 hereinafter, Dao).
Regarding claim 5, Jang differs from the claimed invention by not explicitly reciting wherein the second PDU session is established with a PDU Session ID, and wherein the PDU Session ID is used for establishing the first PDU session.  
In an analogous art, Dao teaches a method and system for supporting multiple QOS flows for PDU sessions (Abstract) that includes performing handovers of existing emergency PDU sessions (Page 11 [0215], Page 12 [0216] & Page 13 [0242]), wherein the second PDU session is established with a PDU Session ID (Page 11 [0210] “PDU Session ID”), and wherein the PDU Session ID is used for establishing the first PDU session.  (Page 12 [0227] “If the Request Type indicates “Existing PDU Session”, the AMF selects the SMF based on SMF-ID received from UDM”, Page 12 [0231] and Page 13 [0242])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Jang after modifying it to incorporate the ability to use an existing emergency PDU Session ID for performing a handover of the emergency PDU session of Dao since it enables updating existing SM context instead of creating new SM context, thereby increasing system efficiency.  (Dao Page 13 [0242])
Regarding claim 6, Jang in view of Dao teaches using the PDU Session ID of the first PDU session to be moved to the second access network in case of establishing the second PDU session.  (Dao Page 13 [0242])

Regarding claims 10-12, the limitations of claims 10-12 are rejected as being the same reasons set forth above in claims 5-7.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/Matthew C Sams/           Primary Examiner, Art Unit 2646